Name: 2000/639/EC: Commission Decision of 13 October 2000 on the list of programmes for the monitoring of BSE qualifying for a financial contribution from the Community in 2001 (notified under document number C(2000) 3035)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  agricultural activity;  information and information processing
 Date Published: 2000-10-21

 Avis juridique important|32000D06392000/639/EC: Commission Decision of 13 October 2000 on the list of programmes for the monitoring of BSE qualifying for a financial contribution from the Community in 2001 (notified under document number C(2000) 3035) Official Journal L 269 , 21/10/2000 P. 0054 - 0055Commission Decisionof 13 October 2000on the list of programmes for the monitoring of BSE qualifying for a financial contribution from the Community in 2001(notified under document number C(2000) 3035)(2000/639/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2), and in particular Article 24(5) thereof,Whereas:(1) In drawing up the list of programmes for the monitoring and eradication of BSE qualifying for a financial contribution from the Community for 2001, and the proposed rate and amount of the contribution for each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account.(2) The Member States have supplied the Commission with all the information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2000.(3) The programmes on the list set out in this Decision will have to be approved individually at a later date.(4) The Commission has examined each of the programmes submitted by the Member States from both the veterinary and the financial point of view.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programmes for the monitoring and eradication of BSE listed in the Annex hereto shall qualify for a financial contribution from the Community in 2001.2. For each programme as referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.ANNEXLIST OF PROGRAMMES FOR THE ERADICATION AND MONITORING OF BSEProposed rate and amount of the Community financial contribution>TABLE>